                                                               USDCSDNY
                                                             I DOCUMENT
UNITED STATES DISTRICT COURT                                 ; ELECTRONICALbY FILED_,
SOUTHERN DISTRICT OF NEW YORK                                    DOC#: _ _---.;....,_,.....ii...,,..
                                                                 DATEFO~_:
 KT CORPORATION, et al.,
                                                           17cv7859 (LGS) (DF)
                               Petitioners,
                                                           AMENDED ORDER
                -against-

 ABS HOLDINGS, LTD., et al.,

                               Respondents.

DEBRA FREEMAN, United States Magistrate Judge:

       This Order amends and supersedes Dkt. 95 on the Docket of this action. For the reasons

stated in this Court's text-only Order dated December 3, 2019 (Dkt. 94), which is incorporated

into this Order by reference, it is hereby ORDERED as follows:

       1.      Pursuant to the Court's Order affirming Respondents' final arbitration award and

granting Respondents' motion for attorneys' fees and costs (Dkt. 81), the Court authorizes:

               a.      The disbursement of $1,341,166.70 of the funds held in an interest-bearing

       account in the Court Registry Investment System (the "CRIS") pursuant to Dkt. 70, for

       payment of Respondents' arbitration award and the attorneys' fees and costs associated

       with their Petition;

               b.      The disbursement of 89 percent of the total accrued interest held in the

        CRIS account as of the date on which the funds are disbursed in accordance with this

        Order, representing the interest that has accrued on the principal disbursement amount

        specified in Paragraph l(a) of this Order; and

               c.      The appropriate deduction of any registry fees duly authorized by the

       Judicial Conference of the United States.
       2.      The sum of the disbursements described in Paragraphs l(a) and l(b) of this Order,

minus any deduction authorized by Paragraph 1(c), shall be paid by check payable to "ABS

Holdings, Ltd." The check shall be mailed by FedEx to:

               ABS Holdings, Ltd.
               c/o Michael Nolan
               MilbankLLP
               1850 K Street, NW, Suite 1100
               Washington, DC 20006

       3.      The funds remaining in the CRIS account following the disbursements described

in this Order, including the remaining accrued interest, shall remain in the account pending

further Court order.

Dated: New York, New York
       December 18, 2019

                                                     SO ORDERED



                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                2
